Oo CO sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Justin Hanson,

Plaintiff,

v.
NumbersUSA Action, Inc.,

Defendant.

INDEX OF EXHIBITS TO:

DEFENDANT?’S NOTICE OF REMOVAL

Exhibit 1 Maricopa County Small Claims Court Complaint and
Summons

Exhibit 2 Proof of Service

Exhibit 3 Request for Transfer to Justice Court Civil Division and Order
of Transfer to Justice Court Civil Division (North Mesa)

Exhibit 4 Maricopa County Justice Notice of Filing of Notice of Removal

Exhibit 5 Justice Court Docket

 
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 2 of 19

EXHIBIT 1
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 3 of 19

(@) Maricopa County Justice Courts, Arizona

 

 

 

 

 

 

 

 

 

 

 

£057 <
Please select court from the drop down list «----.<12:1.--10
CASE NUMBER: UPON WPRRRESSC,
Justin Hanson NumbersUSA Action, Inc,
745 E Glade Ave 1400 Crystal Dr Ste 240
Mesa, AZ 85204 Arlington, VA,22202 - 4163
hansoncwre@gmail.com 703-816-8820
530-220-0671
Platntiff(s) Name f Addraas / Gmall / Phone Dafandant(s) Namo / Addiosn / Email / Phone

2nd Named Defendant:

3rd Named Defendant:

 

 

SMALL CLAIMS COMPLAINT ARSCP 4

WARNING: THERE ARE NO APPEALS IN SMALL CLAIMS CASES. You do not have the right to appeal the decision of
the Hearing Officer or the Justice of the Peace In the Small Claims Division of this court. If you wish to preserve your
right to appeal, you may have your case transferred to the Civil Division of this court. If you request such transfer,
allow at least 10 business days prior to the day of the scheduled hearing. ARS 22-804, ARSCP 11{a)

This court has venue over this matter because.

(] Defendant resides in this precinct,
0%] The debt, transaction or Incident that resulted in this claim occurred In thls precinct at the follawing location (ARS 22-202);

748 E Glade Ave: Mesa, AZ 86204

.$ 3000 is the total amount owed me by defendant because (please atlach additional page(s) if more room [s neaded):

In October of 2020 the Defendant placed Illegal text solicitations to the plaintiff that were In violation of the
Telephone Consumer Protection Act and Electronic Code of Federal Regulations “TCPA",

 

 

 

 

 

 

To the best of my knowledge and belief:

Date: 6/16/24 Quetin Maneon
Plaintiff (sighature)

 

Please inform court staff if interpreter services are required.
im Yes, | need interpreter services, Language:

 

 

 

 

NOTICE: If you are represonting a partnership, association or any other organization, provide the court with a notice
stating your position and authority to represent this action.

SC 8160-300,01 R: 1/4/20
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 4 of 19

Maricopa County Justice Courts, Arizona

 

 

 

 

 

 

 

 

 

 

 

 

 

Please select court from the drop down Ist ---..«« AMadirenmnne
CASE numBerCUIQND QABHS3 St.
Justin Hanson NumbersUSA Actlon, inc,
745 E Glade Ave {400 Crystal Dr Ste 240
Mesa, AZ 86204 Arlington, VA,22202 - 4153
hansoncwre@gmall.com 703-816-8820
§30-220-0671
Plalnitif(e) Nene / Address / Email / Phono Dofondant(s) Namo / Address / Entalt / Phone
SMALL CLAIMS SUMMONS {[]Replacement ARSCP 5(b)

 

The Statutory Agent/ Corporate Officer to be served is: Roy Beck
4400 Crystal Dr Ste 240

Arlington, VA,22202 - 4153
703-818-8820

 

 

 

 

Naito / Address / Ematt / Phong

Notice: A separate Summons will be Issued for each named defendant on the complaint.

TO THE ABOVE-NAMED DEFENDANT: You are directed to answer this complaint within 20 calendar
days by filing a written Answer in the court named above. if you do not answer or defend, you run the risk
of having a judgment entered against you for the amount of plaintiff's claim, plus court costs. A fillng fee
must be paid at the time your answer Is filed. [f you cannot afford to pay the required fee, you may request
that the Court elther waive or defer the fee,

REQUESTING AN INTERPRETER OR SPECIAL ACCOMMODATIONS: The court should be notified
of requests for an interpreter or special accommodations at least 15 calendar days before a court
date.

Date: (o| i7/d-{

 

Clerk

Be, v we Ss
OE arenes ~

He IOUSN we

AAAS

 

Please inform court slaff if interprater services are required,
(J Yes, | need Interpreter services, Language:

 

 

 

SC 8160-300.2 R: 1/1/20
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 5 of 19

 

READ THIS NOTICE CAREFULLY
Notice to Plaintiff and Defendant: A smal! claims lawsuit has been filed In justice court.

» Asmail claims lawsult is an Informal way to resolve clvil disputes that are $3,500 or less,

* Parties in a lawsult are called "plaintiff" and "defendant." Plaintiffs slart a lawsuit by fillng a complaint against
defendants,

* PLAINTIFF: A lawsult against the defendant cannot proceed without proper service as described in the Arizona
Rules of Small Claims Procedure, When you file your Complaint, the court will provide you with a Summons and a
copy of this notice that you must serve on each defendant along with the Complaint, You must file proof of service
within 45 calendar days or your case may be dismissed. If proof of service is not timely filed or your case Is not
concluded within 65 days of the date the defendant was served, the court may dismiss your case unless It finds a
good reason not to,

* DEFENDANT; You must file a written answer and mail a copy to the plaintiff, Otherwise, judgment may be
entered against you, If you have a claim against the plaintiff, even if it is based on a different event than described
In the complaint, you may file a counterclalm and must mail a copy to the plaintiff.

* BOTH PARTIES: You must provide supporting evidence for your clalms and defenses and must appear at ail
scheduled hearings or alternative dispute resolution conferences.

« A Justice of the Peace or a Hearing Officer with specialized training will conduct the hearing. You should be
prepared to clearly present your evidence. Although you may be permitted to appear telephonically if needed, you
must submit all evidence to the court before the hearing, If you fall to appear at a hearing, the court may enter a
judgment against you, To ensure that you receive these notices, you must keep the court Informed, in writing, of
your current address and telephone number until the lawsuit is over.

« You must follow the Arizona Revised Statutes and Arizona Rules of Small Claims Procedure that apply In your
lawsult, The statutes and rules are available In many public libraries and at the courthouse. The statutes are also
online at the Arizona State Legislature webpage, and the rules are online at the Arizona Judicial Branch Court
Ruies webpage,

« You must properly complete court papers and file them when they are due, Blank forms are on the Arizona
Judiclal Branch website and avallable from any justice court.

* Some fillngs require a filing fee. Partles can request a fee walver or deferral fram the court but must still file
documents on time,

» Gourt staff cannot give legal advice but can provide Information about jurisdiction, venue, pleadings, and
procedures for the small claims division of the justice court.

* There are no attorneys in a small claims lawsuit unless the parties agree in writing, Individuals usually
represent themselves, One spouse may represent both spouses, A full-time corporate officer or authorized
employes may represent a corporation; an active general partner or an authorized full-time employee may
represent a partnership; an active member or an authorized fulltime employee may represent an association;
and any other organization may be represented by one of Its active members or authorized full-time employees.

+ Parties cannot appeal a small claims judgment. Parties may request to transfer the lawsuit from small claims
to the regular Civil Division of the Justice court. A transfer will allow:

- Attorney representation without written agreement;
- Counterclaims for more than $3,500;
- Motions that are nat permitted in small clalms lawsults;
- A jury trial; and
~ An appeal,
SC 8160-300. R: 1/1/20
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 6 of 19

EXHIBIT 2
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 7 of 19

roe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ie@}) Maricopa County Justice Courts, Arizona
Son
North Mesa Justice Court 1837S. Mesa Dr., #8103, Mesa, AZ 85210 602-372-4900 =
CASE NUMBER: CC2021098845 S
Justin Hanson NumbersUSA Action, Inc _ _
745 E Glade Ave 1400 Crystal Dr Ste 240
Mesa, AZ 85204 Arlington, VA 22202-4153 .
hansoncwre@gmail.com 703-816-8820 BT] pom
530-220-0671 he f= LD
Ptaintif(s) Name / Address / Erual / Phone Oafendant(s) Name / Address / Emall / Phong JUL
99 2004
of} ORT, 2 !
“STi ge “ESA
nS ¥
Up
Attorney for Ptainttt(s) Name / Address J Emalt Paar Attorney tor Oefandant(s) Name f Addraas / Email / Phone
PROOF OF SERVICE BY REGISTERED OR CERTIFIED MAIL - SMALL CLAIMS ARSCP 8(b)(1)}

 

A copy of the Complaint. Summons and Notice in this action was served by registered or certified mail on the defendant
who has signed the return receipt. The defendant's signature is evidence of service.

The date of service is:
6/21/21 The date of delivery to, and signature of, the defendant, as shown.

[] The date the return receipt is filed with the court (because the date of delivery is not entered, or the date entered is
illegible)

Attached is the Return Receipt (green card) or the return receipt printed from the postal or delivery service's website.

 

 

ATTACK
GREEN CARD
HERE

 

 

 

 

 

SC 8150-307 R: 1/1/20
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 8 of 19

71812024 USPS.com@ - USPS Tracking® Results

USPS Tracking” FAQs >

Track Another Package ++

Tracking Number: 702000900001 11536661 Remove X

Your item was delivered to the front desk, reception area, or mail room at 1:17 pm on June 21,
2021 in ARLINGTON, VA 22202.

Y Delivered, Front Desk/Reception/Mail Room

June 21, 2021 at 1:17 pm
ARLINGTON, VA 22202

yoeqpasy

Get Updates v

 

 

 

 

Text & Email Updates Vv

Tracking History Vv

Product Information Vv
See Less WN

Can't find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

~ - = ae et Lk MR RAR RAR AA AA PR AAA REAR BE Pett ary
7/8/2024

Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 9 of 19

USPS, com® - USPS Tracking® Results

FAQs

yoegqpes.j

man
3 Filed 07/23/21 Page 10 of 19

DGC Document 1

01284-

21-cv-

Case 2

 

4

e
i
we

2,
§ meth crt .
Se

q

Pah Pa ees

sack se 4
we o
ee
oe
27)
Tr:

k

A ABS x
Be Ryle ar ng
AR
wtf ow

on

ov

vo,

a
Ba

vet bw
2 eg
%
ate
: ae

2

ae

i
ef

ee
veer kre pitell

*
x

bed Be fen pape weenie Gas wb Se
ft

Slee

(a

:
shale

 

om ate
ig Oe i

Be

pe

eect ea eee

tees te EP
et ae ee

he

i seca

on oe pe
ae ie a

ae

bs
Tipe

ie “git
ng 8

ater

-
ae

te | Fale

 

 

 

 

 

PR ae ee age, Fee SAE STEER a" Bie” x
“Bag $ Alomoape} ISOM SINEUB|S Ve

“,
coligtssth, tf

s

5 Bock fe eae
a“

“2d o MeAeG
oie nt fog

'
2
os
ay

Sayfa” SB

:

291/9):S98-] P'SSIAISSIEBX

Pape wan Bet eM eT ~ “Spe
ae eS ead cA
z - Lie ad

2

oo aR oe bere

Bis0d IFS.

o
oe

Eka ly bee 3

ig Te hee,

it

oh ag

iboy.emmeubis Hi
perouisey IEW |

f']
oa

§,

fh

boreal od ate Se ND

(i

 

“" :
Bt cated wort F Bh yt

Bi odie AR gee acc

Bart ape Bs eee Pat oo

80 IEW peBh

i tok

 

*

>
oe

 

Se ee

aa ae

 

wh LN

Se

‘
5

 

 
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 11 of 19

Lynn Burns Reed (MJC)

From: mailerdaemon@jbazmc.maricopa.gov
Sent: Thursday, July 8, 2021 11:17 AM

To: North Mesa Justice Court

Subject: Customer Email

Attachments: Proof Of Service Complete.pdf

Case Number: CC2021-098853SC

Customer Name: Justin Hanson

Street:

City:

State:

Zip Code:

Email Address: hansoncwre@gmail.com

Phone Number: 530-220-0671

Reason for Email: Submitting proof of service

Help Description: Attached is proof of service for the referenced smal! claims case. The signed green card
should have been returned by now since it was delivered on 6/21/21. Thank you, Justin

Attachment Included.

FILED

JUL 8 2024

NORTH MESA
JUSTICE COURT
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 12 of 19

EXHIBIT 3
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 13 of 19

aoe . .
Maricopa County Justice Courts, Arizona

 

 

 

 

 

 

 

 

 

 

 

North Mesa Justice Court 1837S, Mesa Dr., #B103, Mesa, AZ 85210 602-372-4900
CASE NUMBER CC2021-098853SC
Justin Hanson NumbersUSA Action, [nc
745 E, Glade Ave, 1400 Crystal Drive, Suite 240
Vesa, AZ 85204 Arlington, VA 22202-4153
hansoncrwe@gmail com 703-816-8820
530-220-0671
Plaintiff(s) Name / Address / Email / Phone Defendant(s) Name / Address / Email / Phone
Clark Hill PLC

 

 

Zach R_ Fort (#031643)

14850 N, Scottsdale Road, Suite 500
Scottsdale, AZ 85254
zfort@clarkhill.com/480-684-1112

Allorney for Plaintff(s) Name / Address / Email / Phone Attornsy for Defendant(s) Narme / Address / Email / Phone

REQUEST TO TRANSFER SMALL CLAIMS CASE TO THE CIVIL DIVISION ARSCP 11
tam the (]Plaintiff (K] Defendant

 

 

 

 

The Hearing in this matter has not yet been set
[} There remains at least 10 business days before the scheduled hearing.

Pursuant to ARSCP 11(a) Requesting Transfer’ Either party can file a request to transfer the lawsuit to the Civil Division of
the justice court no later than 10 business days before the hearing date.

 

 

Counsel has been obtained m
Sete

« Cle

[] A Counterclaim exceeding the jurisdiction of the Small Claims Division has been filed oo ws ie
6 ye

Ope

ro ogo"

See
Date July 8, 2021 ho ct
Signature NS eos

If you are representing a partnership, an association, or any other organization,

Please provide the court with a letter stating your position and authority to represent an action on behalf of the partnership,
association, or organization The letter must be signed by someone who has authority to appoint, such as the president of your

organization, ARSCP 1(c)

*A Person An individual can represent self or an attorney
* Married couples Spouses cannot represent each other, both need to sign documents and appear In court, Supreme Court

Rule 34
* Partnership Partner or an attorney See ARS 29-1027
* Corporation A full-time officer or authorized employee can represent in Justice Court Supreme Court Rule 31(d)3

* Association An officer or an attorney Supreme Court Rule 31(d)28
* Other organization or entity An officer or an attorney Supreme Court Rule 31(d)28
* HOA An officer or an attorney

A person holding a General, Specific or Medical Power of Attorney may not represent you In court Only an attorney licensed in
Arizona or Certified Legal paraprofessional may represent a party in court Supreme Court Rule 31 3

 

| CERTIFY that | delivered / mailed a copy of this document to
[X] Plaintiff ["] Plaintiff's attorney {_] Defendant [_] Defendant's attorney

Date July 8, 2021 By

 

 

Signature

 
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 14 of 19

EXHIBIT 4
Oo NY WBN OO FSP WW WN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 15 of 19

Darrell E. Davis, SBN #011442

Zach R. Fort, SBN #031643

CLARK HILL PLC

14850 North Scottsdale Road, Suite 500
Scottsdale, Arizona 85254

Telephone: (480) 684-1100
Facsimile: (480) 684-1199

Email: ddavis@clarkhill.com

zfort@clarkhill.com
Attorneys for Defendant NumbersUSA Action, Inc.

MARICOPA COUNTY JUSTICE COURTS, STATE OF ARIZONA
NORTH MESA JUSTICE COURT
1837 S. Mesa Drive, Mesa, AZ 85201 480-964-2958

Justin Hanson, NOTICE OF FILING OF
NOTICE OF REMOVAL
Plaintiff,
Vv. Case No. CC2021-098853SC

NumbersUSA Action, Inc.,

Defendants.

 

 

 

 

TO: TO THE CLERK OF THE JUSTICE COURT AND ALL PARTIES AND
THEIR ATTORNEYS

PLEASE TAKE NOTICE that on July 23, 2021, Defendant NumbersUSA Action,
Inc. caused this action to be removed to the United States District Court for the District of
Arizona pursuant to 28 U.S.C. § 1331. A copy of the Notice of Removal, which is being
filed concurrently in the District Court, is attached as Exhibit A. This Notice is being
provided pursuant to 28 U.S.C. § 1446(d). A copy of this Notice is being provided to the
Clerk of the Maricopa County Justice Court, Arizona, as well as to the Plaintiff in this
case. Pursuant to 28 U.S.C. § 1446(d), this Court is respectfully requested to proceed no
further in this action.

 
a

oO FF SN DN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 16 of 19

DATED this 23 day of July 2021.

COPY of the foregoing
mailed this 23 day of July
2021, to:

Justin Hanson

745 E. Glade Avenue
Mesa, AZ 85204
Hansoncrwe@gmail.com
Defendant in pro per

s/ Shonda L. Ordofiez

CLARK HILL PLC

By:_s/ Zach R. Fort
Darrell E. Davis
Zach R. Fort
Attorneys for Defendant
NumbersUSA Action, Inc.

 
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 17 of 19

EXHIBIT 5
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 18 of 19
7/16/2021 Maricopa County Justice Courts

(/index aspx) Related Links -- Select Link -- v

Home (/index aspx) Find a Case (/FindACase/index aspx) Case Types (/CaseTypes/civilsults aspx) Forms/Fees

 

Our Judges (/Judges/index aspx) Locations (/Locations/index aspx) News CASETOOLS ~

Case History
(/FindACase/casehistory aspx)

Court Calendar
(/FindACase/courtcalendar aspx)

Court Locations
(/Locations/index aspx)

Find a Case
(/FindACase/index aspx)

Traffic Violations
(/CaseTypes/traific aspx)

JUSTICE COURTS CASE INFORMATION - CASE HISTORY

Disclaimer: The information on this website ts not the official court record Please contact the
court for the official record In no event shall the Maricopa County Justice Courts be liable for
damages of any nature aristng out of your use or inability to use this website

<< return to previous page

Case Information
Case

Number CC2021-098853 Judge Jones, Kyle

File Date 6/17/2021 Location North Mesa Justice Court
Case Justice Civil Case 01 - New Case

Type Status

Party Information

Party Name Relationship Sex Attorney
JUSTIN HANSON Plaintiff N/A Pro Per
NUMBERSUSA ACTION INC Defendant N/A Pro Per

Disposition Information

There are no disposition notes on file
Case Calendar

There are no calendar events on file

Events
Event Type Sub Type Result Result Date
Affidavit of Service Certified/Registered Mail Served 7/9/2021
Request Transfer From Small Claims to Civil Granted 7/14/2021
Order of Transfer Civil Division issued/Ordered 7/14/2021
Judgments

There are no judgments on file
Case 2:21-cv-01284-DGC Document 1-3 Filed 07/23/21 Page 19 of 19
7/16/2021 Maricopa County Justice Courts

Case Types (/CaseTypes/civilsuits aspx) | Court Forms (/Forms/index aspx) | Find a Case (/FindACase/index aspx) | Court Calendars
(/FindACase/courtcalendar aspx) | Judges (/Judges/index aspx)

Copyright © 2011 Mancopa County Justice Courts | Supported Browsers (/Notices/BrowserSupport aspx)

   

(http /Avww twitter com/MCJusticeCourts) (http /www facebook com/MaricopaCountyJusticeCourts)

 

| (https /Awww instagram com/maricopacountyjusticecourts/)

 
